DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-8 and 17-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 27: The nearest prior art is Walker. Walker provides a plurality of conditional wager terminals configured to permit players to make conditional wagers for wager-based games, the conditional wagers are wagers that are defined by one or more compliance rules associated with a first location and only subsequently placed when one or more conditions of the conditional wagers are met, a conditional wager management system configured to electronically receive the conditional wagers from players operating the conditional wager terminals, evaluate the one or more conditions of the conditional wagers, and determine to activate the conditional wagers, and an authorized gaming system for executing wager-based games for the conditional wagers once the conditional wager management system determines that the conditional wagers are to be activated, the wager-based games for the conditional wagers are executed on at least electronic gaming devices. 
The instant claims recite that the conditions of the conditional wagers are met by a conditional wager terminal of the plurality of conditional wager terminals entering a second location. 
There are no prior art references, alone or in combination, which disclose or suggest the explicit combination limitations as set forth in at least claims 1 and 27.

The instant claims recite that the multi-conditional wager is a wager that is defined by restrictions not associated with game play and subsequently placed when the multiple conditions of the multi-conditional wager are met.
There are no prior art references, alone or in combination, which disclose or suggest the explicit combination limitations as set forth in at least claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715